DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 3/25/20218/6/2020 have been fully considered but they are not persuasive.
Claims 1-3, 5, 16, and 18 have been cancelled.  

Election/Restrictions
Applicant’s election without traverse of Group I; the biomarker panel of G-CSF, FGF-2, IL-8, HGF, and VEGF-D (see claim 4); and the method goal of distinguishing benign nodules from stage I adenocarcinoma (see original claim 5), in the reply filed on 9/19/2019 is again acknowledged.
Claims 6-14 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2019. 
Currently, claims 4, 15, and 19 are not directed to the elected method goal of distinguishing benign nodules from stage I adenocarcinoma (see original claim 5).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The pertinent steps of claim 4 are: 
c)    determining whether the biomarker level of each biomarker is above or below a cutoff value, wherein the cutoff value for IL-8 is 0.084 pg/ml, the cutoff value for HGF is 152.4 pg/ml, the cutoff value for G-CSF is 10.2 pg/ml, the cutoff value for VEGF-D is 10.5 pg/ml and the cutoff value for FGF-2 is 28.1 pg/ml;

d)    identifying the sample that has the level of IL-8 above the cutoff value for IL-8, the level of HGF is above the cutoff value for HGF, the level of FGF-2 is below the cutoff value for FGF-2, the level of G-CSF is below the cutoff value for G-CSF and the level of VEGF-D is above the cutoff value for VEGF-D; and

assigning pathological significance to the indeterminate nodules of the subject having the sample in d) and treating the subject having the sample in d) for stage I adenocarcinoma.

The comparison of step (c) leading to the identification in step (d) reflects a naturally occurring correlation or relationship and is a judicial exception.  This is also an abstract idea (mental process and mathematical relationship) judicial exception. This judicial exception is not integrated into a practical application because steps (c) and (d) do not impose a meaningful limit on the judicial exception.  The treatment limitation is a general treatment (“treating the subject for stage I adenocarcinoma”) and not a particular treatment.  The specification does not disclose particular treatments.  At least for example, no particular drugs are disclosed.  Furthermore, the method steps do not assign a pathological significance to all solitary indeterminate nodules detected during lung cancer screening (only those meeting the characteristics in step d)) and not Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals Inc., 887 F. d 1117 (Fed. Cir. 2018) which required administration of a particular drug to a particularly identified patient population.  In addition, the claims set forth a particular therapeutic outcome (“wherein a risk of QTc prolongation for a patient having a CYP2D6 poor metabolizer genotype is lower….”).  Furthermore, the method of claim 4 is a “method for measuring a panel of biomarkers (i.e. IL-8, HGF, FGF-2, G-CSF, and VEGF-D) in a subject having solitary indeterminate nodules detected during lung cancer screening to assign pathological significance to the indeterminate nodules.”  However, the body of the claim does not match the goal of the preamble.  That is, the preamble does not discuss treatment and no pathological significance is assigned to any indeterminate nodule that does not have the characteristics of the sample in claim 4, part d). This also distinguishes the instant claims from Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals Inc., 887 F. d 1117 (Fed. Cir. 2018) which provided treatment to the entire patient population by assigning different dosages based on patient characteristics.
 These limitations of claim 4, parts (a) and (b), and claims 15 and 19 do not add significantly more. 
Claim 15 identifies the source of the biological sample.
Claim 19 specifies that the method of claim 4 is performed after detection of an indeterminate nodule is found by LDCT detection.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of obtaining a biological sample 
	Claims 4, 15, and 19 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a new matter rejection.
Claim 4 has been substantively amended and now recites:
A method for measuring a panel of biomarkers in a subject having solitary indeterminate nodules detected during lung cancer screening to assign pathological significance to the indeterminate nodules, the method comprising:
a)    obtaining a biological sample from the subject;
b)    determining a level of each biomarker in a panel of biomarkers, wherein the panel comprises IL-8, HGF, G-CSF, VEGF-D and FGF-2;
c)    determining whether the biomarker level of each biomarker is above or below a cutoff value, wherein the cutoff value for IL-8 is 0.084 pg/ml, the cutoff value for HGF is 152.4 pg/ml, the cutoff value for G-CSF is 10.2 pg/ml, the cutoff value for VEGF-D is 10.5 pg/ml and the cutoff value for FGF-2 is 28.1 pg/ml;
d)    identifying the sample that has the level of IL-8 above the cutoff value for IL-8, the level of HGF is above the cutoff value for HGF, the level of FGF-2 is below the cutoff value for FGF-2, the level of G-CSF is below the cutoff value for G-CSF and the level of VEGF-D is above the cutoff value for VEGF-D; and
assigning pathological significance to the indeterminate nodules of the subject having the sample in d) and treating the subject having the sample in d) for stage I adenocarcinoma.

Basis was stated to be in paragraphs [0006, 0009, 0029, 0030, 0047, and 0055], Figures 1 and 3, and Tables II and IV.  This is not agreed with.  Applicant is referencing paragraph numbers from PGPUB 2019/0101540
Paragraphs [0006, 0047, and 0055] do not disclose assigning pathological significance to the indeterminate nodules of a subject and administering treatment for those meeting the criteria of claim 4, step d).  
Figure 1 does not disclose assigning pathological significance to the indeterminate nodules of a subject and administering treatment for those meeting the criteria of claim 4, step d).  
Paragraph [0009] describes Figure 3 and discloses that distribution of G-CSF (FIG. 3A) and VEGF-D (FIG. 3B) are shown to illustrate differences in biomarker levels relevant to assigning pathological significance to indeterminate nodules found during a CT scan.  Cut-off 
Tables II and V do not disclose assigning pathological significance to the indeterminate nodules of a subject and administering treatment for those meeting the criteria of claim 4, step d).  Table II discloses observed levels of angiogenesis biomarkers in sera from five cohorts.  Note that Table II includes more biomarkers than required by the claims.   Paragraph [0047] discloses that angiogenesis biomarkers were evaluated against the serum from 36 cases of individuals that were part of a lung cancer screening study with positive CT results (see instant claim 19) and compared to the results with 75 cases with pathologically-confirmed stage I (T1-2N0M0) disease.  From this study, G-CSF, FGF-2, IL-8, and VEGF-D were found to all have significant Mann-Whitney Rank Sum (two-tailed) p-values, as shown in Table II.  Note that HGF as recited in claim 4 is not mentioned. A ROC analysis (receiver-operating characteristic analysis) of these biomarkers revealed area-under-the curve (AUC) values that were 0.733, 0.654, 0.644, and 0.680, respectively.  The specification does not provide the data used for this analysis.


 Table V provides ROC analysis results with AUC as well as sensitivity and specificity measures for classifying between benign nodules and stage 1 adenocarcinoma (in part) but it does not disclose the above/below cut-off limitations of claim 4, step d).  Zou et al. is cited to demonstrate that ROC analysis is a statistical tool for evaluating the accuracy of a statistical model that classifies subjects into 1 of 2 categories, diseased or not diseased.  In the portion of The information in Table V cannot be conflated with the median value data for stage I adenocarcinoma in Table II as on page 6 of the response.   Again, Table II provides the observed levels of biomarkers in sera from a population of subjects.  There is no disclosure in the specification tying the cut-off values for the ROC analysis in Table V with particular values in Table II in order to assign pathological significance and treat as recited in claim 4.  Comparing the median data from Table II reveals:
Biomarker 	Median	Median	Compare Median	Median Benign </>
		(Benign)  	(Stage I)	Stage I >/< Benign	Cut-off Table V

IL-8		0.15		0.48		Above			Above
HGF		164.3		224.5		Above			Above
G-CSF		40.4		6.99		Below			Above
VEGF-D	24.4		10.7		Below			Above
FGF-2		43.8		20.3		Below			Above

	It is noted that the median IL-8 value for a subject with a benign nodule is 0.15 (above the 0.084 cut-off applicant is arguing indicates stage I adenocarcinoma).  The median HGF value for a subject with a benign nodule is 164.3 (above the 152.4 cut-off applicant is arguing indicates stage I adenocarcinoma).  The median VEGF-D value for a subject with a benign nodule is 24.4 (above the 10.5 cut-off applicant is arguing indicates stage I adenocarcinoma). 
	It is noted that the ranges for these biomarker values in this table substantially overlap.  However, the table provides p-values when comparing these median values.  The specification discloses that a p </= 0.05 is significant.  HGF has a p-value of 0.062 for benign nodule vs. stage I so it is not significantly different in benign nodule vs. stage I.
Paragraphs [0029-0030] disclose that the analysis of the biomarker panel may be used to 
determine a treatment regime for the subject or to determine whether to begin a treatment, to continue the same treatment or to modify the treatment regime for a subject.  The treatment may be modified by changing the drug administered to the subject or to add an additional drug to the existing drug treatment regime, to change the dosage or other changes.  These paragraphs do not disclose assigning pathological significance and determining treatment as in claim 4.
  Claim 4 as written is a “method for measuring a panel of biomarkers in a subject having solitary indeterminate nodules detected during lung cancer screening to assign pathological significance to the indeterminate nodules.”  However, the body of the claim does not match the goal of the preamble.  That is, no pathological significance is assigned to any indeterminate nodule that does not have the characteristics of the sample in claim 4, part d).  The originally 
In addition, the biomarker values in claim 4 have only been disclosed with respect to values in sera and not all biological samples embraced by the claims.  See claim 15.
Finally, the biomarker values in claim 4 have only been disclosed with respect to biomarker levels obtained in a patient population after detection of an indeterminate nodule was found by low-dose CT (LDCT) detection.  See specification paragraphs [0034-0035] concerning subject cohorts.  They were not derived from subjects that had not had LDCT detection.  See claim 19.
There is no basis for the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is confusing as its preamble is inconsistent with the body of the claim. That is, no pathological significance is assigned (i.e. the goal of the preamble) to any indeterminate nodule that does not have the characteristics of the sample in claim 4, part d).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 9:00-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa